United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS              October 16, 2003
                        FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 03-40321
                             Summary Calendar


                      UNITED STATES OF AMERICA,

                           Plaintiff-Appellee,

                                  versus

                           MICHAEL LEON WATTS,

                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:02-CR-42-1
                          --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Leon Watts appeals his jury-trial conviction for

possession with intent to distribute heroin, in violation of 21

U.S.C. § 841(a)(1), and possession of a prohibited object (heroin)

while being an inmate at a federal prison, in violation of 18

U.S.C.   §   1791(a)(2).      Watts   argues    that   the   evidence      was

insufficient to sustain his conviction because (1) of a break in

the chain of custody of the heroin, (2) there was no evidence of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 03-40321
                                      -2-

intent to distribute, and (3) there was no evidence that he

possessed the heroin.

      The determination of the authenticity of the heroin was within

the province of the jury, and the jury apparently was satisfied as

to the integrity of the chain of custody.              See United States v.

Sparks, 2 F.3d 574, 582 (5th Cir. 1993).               Moreover, viewing the

evidence in    the   light     most   favorable   to    the   Government,   the

testimony of Officers Gordon and Garnica and Melissa Taylor was

sufficient to establish the authenticity of the heroin.              See id.;

United States v. Bell, 678 F.2d 547, 549 (5th Cir. 1982)(en banc).

      Although, under normal circumstances, a small amount of heroin

would be indicative of personal use, a rational juror could have

found based on the testimony of Gordon and Bernard Jones that, in

a   prison   setting,   the    evidence   established     Watts’   intent   to

distribute the heroin.        See Bell, 678 F.2d at 549.      Watts’ argument

regarding the possession element is essentially a challenge to

Gordon’s credibility.         As “[t]he jury is the ultimate arbiter of

witnesses’ credibility and is free to choose among reasonable

constructions of the evidence,” Watts’ challenge to the possession

element also fails.     United States v. Garza, 990 F.2d 171, 175 (5th

Cir. 1993).

      Based on the foregoing, the district court’s judgment is

AFFIRMED.